     Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION


RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS LLC,

                         Plaintiffs,

      v.                                    Civil Case No. 5:19-cv-55-TKW-MJF

INTUITIVE SURGICAL, INC.,

                         Defendant.

INTUITIVE SURGICAL, INC.,

                   Counterclaimant,

      v.

RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS LLC,

            Counterclaim Defendants.

                 INTUITIVE’S OPPOSITION TO
      RESTORE’S MOTION FOR LEAVE TO AMEND COMPLAINT

      Pursuant to the Court’s Order Requiring Additional Briefing (ECF No. 69,

the “Order”), Defendant/Counterclaimant Intuitive Surgical, Inc. (“Intuitive”)

hereby responds to the Motion for Leave to Amend Complaint and Add Plaintiff

(ECF No. 67, the “Motion” or “Mot.”) filed by Plaintiffs/Counterclaim Defendants
     Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 2 of 12




Restore Robotics LLC and Restore Robotics Repairs LLC (collectively,

“Restore”).

                         PRELIMINARY STATEMENT
      Restore seeks leave to file a Second Amended Complaint (ECF No. 67-1,

the “Proposed SAC”) that would add two claims alleging that Intuitive’s

distributor’s toolkit and EndoWrist instrument usage counter are “essential

facilities” that Intuitive must provide Restore with access to pursuant to Section

203(C) of the Oklahoma Antitrust Reform Act, Okla. Stat. 79 § 203(C).

      The Court should deny the Motion because Restore’s proposed claims are

futile for two reasons. First, this Court already dismissed nearly identical essential

facilities theories that Restore asserted under federal antitrust law, and the same

outcome would necessarily follow under the Oklahoma Antitrust Reform Act

because that statute expressly states that it “shall be interpreted in a manner

consistent with Federal Antitrust Law.” Okla. Stat. Ann. 79, § 212. Indeed, courts

have repeatedly held that failure to state an essential facilities claim under federal

antitrust law mandates dismissal of such a claim under Oklahoma antitrust law.

      Second, even if the Court were to conclude that Restore’s proposed state law

claims are not facially invalid, they would still be futile because the Court should

decline to exercise supplemental jurisdiction over those claims and dismiss them

for lack of subject matter jurisdiction. Restore’s proposed claims are at best novel,


                                           2
     Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 3 of 12




as Intuitive is unaware of any decision holding that an essential facilities claim

under the Oklahoma Antitrust Reform Act can compel a company to provide

access to proprietary information and technology that it does not offer to third

parties. As such, the principle of comity suggests that this Court should decline to

exercise jurisdiction over these claims. Further, dismissing the proposed claims

would promote judicial economy by avoiding additional motion practice and

potential delay in this two-year-old case. Finally, dismissal would not be unfair or

inconvenient for the parties because if Restore were to seek to pursue its proposed

state law claims (though they are plainly untenable), it could do so in Oklahoma,

where the newly alleged conduct at issue took place and presumably material

witnesses and evidence would be located.

      Thus, for these reasons, Intuitive respectfully requests that the Court deny

Restore’s Motion.

                                   ARGUMENT

      As the Eleventh Circuit has “frequently observed, though leave to amend is

‘freely given when justice so requires,’ it is ‘not an automatic right.’” Reese v.

Herbert, 527 F.3d 1253, 1263 (11th Cir. 2008) (citations omitted). Rather, “[a]

district court may, in the exercise of its inherent power to manage the conduct of

litigation before it, deny such leave where there is substantial ground for doing so,”

including if the court determines that an amendment would be futile. Id. “Leave


                                          3
     Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 4 of 12




to amend a complaint is futile when the complaint as amended would still be

properly dismissed.” Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007)

(affirming denial of leave to amend because amendment was futile).

I.    RESTORE’S PROPOSED STATE LAW CLAIMS ARE FUTILE
      FOR THE SAME REASONS THAT THIS COURT DISMISSED
      THE EARLIER-ASSERTED COMPARABLE FEDERAL CLAIMS

      This Court previously dismissed Restore’s essential facilities claims asserted

under federal antitrust law that are nearly identical to its newly proposed state law

claims. While Restore contends that Section 203(C) of the Oklahoma Antitrust

Reform Act “provides a separate claim for access to an essential facility” (Mot. at

1), Restore ignores that the statute expressly states that “[t]he provisions of this act

shall be interpreted in a manner consistent with Federal Antitrust Law 15

U.S.C., Section 1 et seq. [i.e., the Sherman Act] and the case law applicable

thereto.” Okla. Stat. Ann. 79, § 212 (emphasis added).

      Indeed, courts have repeatedly held that because the analysis of an essential

facilities claim is the same under both federal and Oklahoma antitrust law, a

plaintiff’s failure to state an essential facilities claim under federal antitrust law

mandates dismissal of such a claim under Oklahoma antitrust law. See, e.g., TKO

Energy Servs., LLC v. M-I L.L.C., 539 F. App’x 866, 873-74 (10th Cir. 2013)

(affirming dismissal of essential facilities claim under “Oklahoma’s antitrust laws”

because “failure to state a claim under federal antitrust law doomed [plaintiff’s]


                                            4
     Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 5 of 12




claim under state antitrust law”); Green Country Food Mkt., Inc. v. Bottling Grp.,

LLC, 371 F.3d 1275, 1281, 1285 (10th Cir. 2004) (because “[t]he Oklahoma

Antitrust Reform Act is construed in accordance with federal antitrust law,”

dismissal of essential facilities claim under federal antitrust law required dismissal

under Oklahoma antitrust law); Pittsburg Cty. Rural Water Dist. No. 7 v. City of

McAlester, 358 F.3d 694, 721 (10th Cir. 2004) (affirming dismissal of essential

facilities claims under federal and Oklahoma antitrust law, while explaining that

the court could “comfortably address the merits of [plaintiff’s] federal and state

antitrust claims in tandem under federal antitrust law standards”).

      Here, because Restore’s essential facilities claims under federal antitrust law

already were dismissed, its proposed essential facilities claims under Oklahoma

antitrust law necessarily fail on the same grounds. Specifically, as this Court

already held, even assuming that the essential facilities doctrine remains viable,1

Restore cannot state a claim under the doctrine for two separate reasons. (ECF No.

31, Order on Mot. to Dismiss at 17-19.)

      First, the essential facilities doctrine does not apply to proprietary


1
  As Intuitive has explained (ECF No. 24, Reply Mem. of Law in Supp. of Mot. to
Dismiss at 3-4), and this Court has recognized (Order at 3), courts have routinely
rejected essential facilities claims and questioned the viability of the doctrine
following the Supreme Court’s decision in Verizon Communications Inc. v. Law
Offices of Curtis V. Trinko, LLP, 540 U.S. 398 (2004), in which the Court stated:
“[w]e have never recognized such a doctrine.” Id. at 411.

                                          5
     Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 6 of 12




information or technology—like Intuitive’s distributor’s toolkit or EndoWrist

instrument usage counter. See, e.g., Morris Commc’ns Corp. v. PGA Tour, Inc.,

235 F. Supp. 2d 1269, 1285 (M.D. Fla. 2002) (“This Court can find no case to

indicate that access to proprietary information, not in the public domain, is an

essential facility.”), aff’d, 364 F.3d 1288 (11th Cir. 2004); Intergraph Corp. v. Intel

Corp., 195 F.3d 1346, 1357-58 (Fed. Cir. 1999) (“The notion that withholding of

technical information … violates the Sherman Act, based on essential facility

jurisprudence, is an unwarranted extension of precedent.”); In re Microsoft Corp.

Antitrust Litig., 274 F. Supp. 2d 743, 744-45 (D. Md. 2003) (defendant’s argument

that “the essential facilities doctrine has never been and should not be applied in a

case such as this one involving technological innovations or information” was

“persuasive” because “to require one company to provide its intellectual property

to a competitor would significantly chill innovation” (citation omitted)); Data Gen.

Corp. v. Grumman Sys. Support Corp., 761 F. Supp. 185, 192 (D. Mass. 1991)

(“The case law has consistently affirmed that a manufacturer is under no obligation

to pre-disclose or disclose its knowledge about its products so that competition

may arise in the related peripheral hardware, software, and repair services

markets.”), aff’d, 36 F.3d 1147 (1st Cir. 1994).

      Second, pursuant to the Supreme Court’s decision in Trinko, a defendant

cannot be liable under the antitrust laws for refusing to provide access to products


                                          6
     Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 7 of 12




that are “not otherwise marketed or available to the public.” Trinko, 540 U.S. at

410; see also Levine v. BellSouth Corp., 302 F. Supp. 2d 1358, 1371 (S.D. Fla.

2004) (dismissing refusal to deal claim because “as in Trinko, [p]laintiff is

demanding a product [defendant] has never offered”); III Phillip E. Areeda &

Herbert Hovenkamp, Antitrust Law ¶ 772d3 (4th ed. 2015) (“[T]he [Trinko] Court

limited liability for refusal to deal to those situations where the defendant was

already selling some particular product or service to others but refused to sell that

same product or service to the plaintiff,” and this “limitation[] appl[ies] to … the

‘essential facility’ doctrine.”).2

       Here, Restore does not—and cannot—allege that Intuitive has ever marketed

or provided public access to its distributor’s toolkit or EndoWrist instrument usage

counter. In fact, Restore concedes that “Intuitive denies access to customers and

third parties to the distributor’s toolkit” (Proposed SAC ¶ 55) and that “Intuitive

has exclusive control over the usage counter and denies access to it” (id. ¶ 85).

       Thus, Restore cannot state an essential facilities claim under Oklahoma

antitrust law, rendering its proposed amendment futile.



2
  Cf. Cavalier Tel., LLC v. Verizon Va., Inc., 330 F.3d 176, 187 (4th Cir. 2003)
(“[U]nder the essential facilities doctrine applied in Otter Tail [Power Co. v.
United States], 410 U.S. 366, a legal monopoly cannot be forced to get into a
business it was not traditionally in simply to respond favorably to a new
competitor’s demand for the use of its facilities.” (citations omitted)).

                                          7
      Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 8 of 12




II.    RESTORE’S PROPOSED CLAIMS ARE
       FUTILE BECAUSE THE COURT SHOULD DECLINE TO
       EXERCISE SUPPLEMENTAL JURISDICTION OVER THEM

       Although Intuitive submits that Restore’s proposed essential facilities claims

plainly fail under Oklahoma antitrust law, if the Court has any doubt, it should

decline to exercise supplemental jurisdiction and dismiss those claims for lack of

subject matter jurisdiction.

       When, as here, a plaintiff seeks to assert state law claims in an action in

which a court has federal question jurisdiction, the court may exercise

supplemental jurisdiction over those state law claims when they are part of the

same case or controversy as the federal claims. See 28 U.S.C. 1367(a). But the

court may decline to exercise supplemental jurisdiction over pendant state law

claims when they “raise[] a novel or complex issue of [s]tate law.” Ameritox, Ltd.

v. Millennium Labs., Inc., 803 F.3d 518, 532 (11th Cir. 2015) (quoting 28 U.S.C. §

1367(c)). When confronted with such an issue, the “court possesses the discretion

to dismiss supplemental claims,” which “calls for the court to weigh [a] ‘host of

factors,’” including “judicial economy, convenience, fairness, and comity.” Id.

(citations omitted).

       Here, Restore seeks to have the Court endorse claims that would be novel

under Oklahoma antitrust law. Based on Intuitive’s research, there is no decision

holding that an essential facilities claim under the Oklahoma Antitrust Reform Act


                                           8
     Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 9 of 12




can compel a company to provide access to proprietary information and technology

that it does not offer to third parties. Given that there is no authority for extending

the essential facilities doctrine as Restore requests, the principle of comity weighs

decidedly in favor of dismissal. See Pearson v. Ford Motor Co., 865 F. Supp.

1504, 1515 (N.D. Fla. 1994) (declining to exercise supplemental jurisdiction and

dismissing state law claim because there was no reported decision construing state

statute in the context of the claim at issue, and “federal courts should be extremely

reluctant to decide novel questions of state law . . . .‘both as a matter of comity and

to promote justice between the parties’” (citation omitted)), aff’d, 68 F.3d 1301

(11th Cir. 1995).

      Moreover, the other factors that courts consider when determining whether

to dismiss supplemental claims—including judicial economy, convenience and

fairness to the parties—also weigh in favor of dismissal. Specifically, dismissing

Restore’s state law claims would promote judicial economy by avoiding

“additional motion practice and potentially further delay [in] this two-year-old

case.” (Order at 4.) And as this Court already noted, there would be “nothing

unfair or inconvenient to the parties in requiring these claims to be separately

litigated in Oklahoma where the relevant events allegedly took place and where the

material witnesses and evidence are presumably located.” (Id.)

      Accordingly, because the Court should decline to exercise supplemental


                                           9
    Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 10 of 12




jurisdiction over Restore’s proposed Oklahoma antitrust law claims, Restore’s

proposed amendment is futile.

                                 CONCLUSION
      For the foregoing reasons, Intuitive respectfully requests that the Court deny

Restore’s Motion.

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

      Intuitive certifies this Memorandum complies with the word count limitation

set forth in Local Rule 7.1(F) because it contains 1,958 words, excluding the parts

exempted by said Local Rule.




                                        10
   Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 11 of 12




Dated: March 16, 2021           Respectfully submitted,

                                /s/ David L. McGee
                                DAVID L. McGEE
                                Fla. Bar No. 220000
                                BEGGS & LANE, RLLP
                                501 Commendencia Street
                                Pensacola, FL 32502
                                Telephone: (850) 432-2451
                                dlm@beggslane.com

                                ALLEN RUBY (Pro Hac Vice)
                                ALLEN RUBY, ATTORNEY AT
                                LAW
                                Change in Address Filing
                                Forthcoming

                                LANCE A. ETCHEVERRY (Pro
                                Hac Vice)
                                SKADDEN, ARPS, SLATE,
                                 MEAGHER & FLOM LLP
                                525 University Avenue
                                Palo Alto, CA 94301
                                Tel: (650) 470-4500
                                lance.etcheverry@skadden.com

                                KAREN HOFFMAN LENT (Pro
                                Hac Vice)
                                MICHAEL H. MENITOVE (Pro Hac
                                Vice application pending)
                                SKADDEN, ARPS, SLATE,
                                 MEAGHER & FLOM LLP
                                One Manhattan West
                                New York, NY 10001
                                Tel: (212) 735-3000
                                karen.lent@skadden.com
                                michael.menitove@skadden.com




                                   11
    Case 5:19-cv-00055-TKW-MJF Document 71 Filed 03/16/21 Page 12 of 12




                                       MICHAEL S. BAILEY (Pro Hac
                                       Vice application forthcoming)
                                       1440 New York Avenue, N.W.
                                       Washington, D.C. 20005
                                       Tel: (202) 371-7000
                                       michael.bailey@skadden.com

                                       Counsel for Defendant
                                       Intuitive Surgical, Inc.

Pursuant to Local Rule 5.1(F)(1)(a), a certificate of service is not required.




                                          12
